ROBERT L. BLAND, Judge.
The claim in this case arises out of the same facts adduced before the court of claims in re claim No. 163, Dorsey M. Bran-non, M. D., and is controlled by the determination made in that case.
Dr. Maxwell, claimant in the instant case, was duly employed by the department of public assistance of Monongalia county, West Virginia, to render professional services to certain charity or indigent persons in said county of Monongalia. He accordingly treated eight patients. For his services he charged the regular scheduled fees adopted by the department of public assistance of Monongalia county. As we stated in the opinion in the Brannon case, supra, “It would be unconscionable on the part of the state to avail itself of the skill of claimant and say that he is entitled to no reward or compensation for his professional services. The State has received value from the claimant in the instant case. It has had the benefit of his great learning and outstanding skill. It is obvious that claimant is *86just as much entitled to be reimbursed and compensated for the professional services which he has rendered as a landowner would be entitled to be paid for land taken by the state without being paid compensation therefor.”
For the reasons set forth in the opinion in the Brannon case, now adopted and made a part of this statement, an award is made in favor of claimant Ralph Maxwell, M. D., in the sum of one hundred and sixty-five dollars ($165.00).